       Case 1:21-cr-00118-RCL Document 54 Filed 03/26/21 Page 1 of 14


                                                                       APPEAL,CAP,CAT B
                             U.S. District Court
                  District of Columbia (Washington, DC)
           CRIMINAL DOCKET FOR CASE #: 1:21−cr−00118−RCL−2
                              Internal Use Only

Case title: USA v. MUNCHEL et al
Magistrate judge case number: 1:21−mj−00071−ZMF

Date Filed: 02/12/2021

Assigned to: Judge Royce C.
Lamberth
Appeals court case number:
21−3011

Defendant (2)
LISA MARIE EISENHART                represented by Gregory Stuart Smith
                                                   LAW OFFICES OF GREGORY S. SMITH
                                                   913 East Capitol Street, SE
                                                   Washington, DC 20003
                                                   (202) 460−3381
                                                   Fax: (877) 809−9113
                                                   Email: gregsmithlaw@verizon.net
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED
                                                   Designation: CJA Appointment

Pending Counts                                    Disposition
18 U.S.C. 1512(c)(2), (k);
TAMPERING WITH A
WITNESS, VICTIM OR
INFORMANT; Obstruction of an
Official Proceeding
(1)
18 U.S.C. 1752(a)(1)−(2), (b), 2;
TEMPORARY RESIDENCE OF
THE PRESIDENT; Restricted
Building or Grounds
(2)
40 U.S.C. 5104(e)(1), (2), 2;
FEDERAL STATUTES, OTHER;
Violent Entry or Disorderly
Conduct
(3)


                                                                                          1
         Case 1:21-cr-00118-RCL Document 54 Filed 03/26/21 Page 2 of 14




Highest Offense Level
(Opening)
Felony

Terminated Counts                            Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                   Disposition
COMPLAINT in Violation of
18:371, 18:231(a)(3), 18:1752(a),
and 40:5104(e)(2)



Plaintiff
USA                                    represented by Ahmed Muktadir Baset
                                                      U.S. ATTORNEY'S OFFICE
                                                      United States Attorney's Office for the
                                                      District of Col
                                                      555 Fourth Street, N.W.
                                                      Room 4209
                                                      Washington, DC 20530
                                                      202−252−7097
                                                      Email: ahmed.baset@usdoj.gov
                                                      TERMINATED: 03/17/2021
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED
                                                      Designation: Assistant U.S. Attorney

                                                      Justin Todd Sher
                                                      U.S. DEPARTMENT OF JUSTICE
                                                      950 Pennsylvania Avenue NW
                                                      Washington, DC 20530
                                                      202−353−3909
                                                      Email: justin.sher@usdoj.gov
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED
                                                      Designation: Assistant U.S. Attorney

                                                      Leslie A. Goemaat
                                                      U.S. ATTORNEY'S OFFICE
                                                      555 4th St. NW
                                                      Washington, DC 20530
                                                      202−803−1608

                                                                                                2
      Case 1:21-cr-00118-RCL Document 54 Filed 03/26/21 Page 3 of 14


                                                           Email: leslie.goemaat@usdoj.gov
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Assistant U.S. Attorney

Date Filed   #    Page Docket Text
01/15/2021   1         COMPLAINT as to ERIC GAVELEK MUNCHEL (1), LISA MARIE
                       EISENHART (2). (Attachments: # 1 Affidavit in Support) (bb)
                       [1:21−mj−00071−ZMF] (Entered: 01/16/2021)
01/26/2021   6         Emergency MOTION to Stay Release Order, MOTION to Review Release
                       Order by LISA MARIE EISENHART. (Attachments: # 1 Text of Proposed
                       Order, # 2 Text of Proposed Order)(Baset, Ahmed) Modified relief on
                       1/28/2021 (znmw). [1:21−mj−00071−ZMF] (Entered: 01/26/2021)
01/26/2021   7         ORDER, as to LISA MARIE EISENHART, GRANTING the government's 6
                       Motion to Stay. Signed by Chief Judge Beryl A. Howell on January 26, 2021.
                       (lcbah4) [1:21−mj−00071−ZMF] (Entered: 01/26/2021)
01/26/2021   8         TRANSPORT ORDER, as to LISA MARIE EISENHART. Signed by Chief
                       Judge Beryl A. Howell on January 26, 2021. (lcbah4) [1:21−mj−00071−ZMF]
                       (Entered: 01/26/2021)
01/26/2021    9        REVISED TRANSPORT ORDER, as to LISA MARIE EISENHART. Signed
                       by Chief Judge Beryl A. Howell on January 26, 2021. (lcbah1)
                       [1:21−mj−00071−ZMF] (Entered: 01/26/2021)
02/01/2021   11        NOTICE OF ATTORNEY APPEARANCE: Gregory Stuart Smith appearing
                       for LISA MARIE EISENHART (Smith, Gregory) [1:21−mj−00071−ZMF]
                       (Entered: 02/01/2021)
02/04/2021   14        MOTION to Adopt and Join Motion Filed by Co−Defendant re 13 Emergency
                       MOTION to Rescind Stay of Release Order or to Conduct an Immediate
                       Review of Detention by ERIC GAVELEK MUNCHEL as to ERIC GAVELEK
                       MUNCHEL, LISA MARIE EISENHART. (Roland, Sandra) Modified relief on
                       2/8/2021 (znmw). [1:21−mj−00071−ZMF] (Entered: 02/04/2021)
02/04/2021   13        ENTERED IN ERROR.....Emergency MOTION to Rescind Stay of Release
                       Order or to Conduct an Immediate Review of Detention by LISA MARIE
                       EISENHART. (Attachments: # 1 Exhibit A)(Smith, Gregory) Modified to
                       entere in error on 2/8/2021; refiled as Docket Entry 15 (znmw).
                       [1:21−mj−00071−ZMF] (Entered: 02/04/2021)
02/04/2021   15        Amended MOTION to Revoke Stay of Release Order or to Conduct an
                       Immediate Review of Detention re 13 Emergency MOTION to Rescind Stay of
                       Release Order or to Conduct an Immediate Review of Detention by LISA
                       MARIE EISENHART. (Attachments: # 1 Exhibit A)(Smith, Gregory) Modified
                       relief on 2/8/2021 (znmw). [1:21−mj−00071−ZMF] (Entered: 02/04/2021)
02/04/2021   16        MOTION to Review Order of Detention by LISA MARIE EISENHART. (See
                       Docket Entry 15 to view document). (znmw) [1:21−mj−00071−ZMF] (Entered:
                       02/08/2021)
02/05/2021             MINUTE ORDER (paperless), as to ERIC GAVELEK MUNCHEL and LISA


                                                                                                    3
     Case 1:21-cr-00118-RCL Document 54 Filed 03/26/21 Page 4 of 14



                   MARIE EISENHART, DIRECTING, upon consideration of defendant
                   Eisenhart's 15 Corrected Motion to Rescind Stay of Release Order or to
                   Conduct an Immediate Review of Her Detention ("Eisenhart Motion") and
                   defendant Munchel's 14 Motion to Adopt and Join Motion Filed by
                   Co−Defendant ("Munchel Motion"), in particular defendants' representations
                   that they both remain detained in the Middle District of Tennessee and have not
                   been transported to Washington, DC, see Eisenhart Motion at 8; Munchel
                   Motion at 3, the government to submit, by February 9, 2021, a status report
                   informing the Court of the status of defendants' transport to this District and
                   their anticipated arrival date. Signed by Chief Judge Beryl A. Howell on
                   February 5, 2021. (lcbah1) [1:21−mj−00071−ZMF] (Entered: 02/05/2021)
02/09/2021   18    STATUS REPORT by USA as to ERIC GAVELEK MUNCHEL, LISA
                   MARIE EISENHART (Baset, Ahmed) [1:21−mj−00071−ZMF] (Entered:
                   02/09/2021)
02/11/2021   20    NOTICE OF ATTORNEY APPEARANCE Justin Todd Sher appearing for
                   USA. (zltp) [1:21−mj−00071−ZMF] (Entered: 02/11/2021)
02/12/2021   21    INDICTMENT as to ERIC GAVELEK MUNCHEL (1) count(s) 1, 2, 3, LISA
                   MARIE EISENHART (2) count(s) 1, 2, 3. (zltp) (Main Document 21 replaced
                   on 2/17/2021) (zltp). (Entered: 02/16/2021)
02/17/2021         MINUTE ORDER. Detention Hearing set for 2/17/2021 at 01:00 PM as to
                   ERIC GAVELEK MUNCHEL (1) and LISA MARIE EISENHART (2).

                   The hearing will proceed by videoconferencing for the parties and by telephone
                   for members of the public. Pursuant to Standing Order 20−20 (BAH), the Court
                   will provide public access to the hearing. It is hereby ORDERED that the
                   participants using the public access telephone line shall adhere to the rules set
                   forth in Standing Order 20−20 (BAH), available on the Court's website. Toll
                   Free Number: 888−636−3807; Access Code: 6967853.

                   Signed by Judge Royce C. Lamberth on 02/16/2021. (lcrcl2) (Entered:
                   02/17/2021)
02/17/2021   23    NOTICE OF ATTORNEY APPEARANCE Leslie A. Goemaat appearing for
                   USA. (Goemaat, Leslie) (Entered: 02/17/2021)
02/17/2021         Minute Entry for video Arraignment held before Judge Royce C. Lamberth as
                   to ERIC GAVELEK MUNCHEL (1) and LISA MARIE EISENHART (2).
                   Defendants arraigned and enters a Plea of Not Guilty as to Counts 1, 2 and 3
                   and further waives the formal reading of the Indictment. Oral arguments
                   submitted on detention; forthcoming Order. Status Conference set for 3/10/2021
                   at 1:00 PM by VTC before Judge Royce C. Lamberth. Bond Status of
                   Defendants: committed. Court Reporter: Lisa Edwards. Defense Attorneys:
                   Sandra Gayle Roland (1) and Gregory Stuart Smith (2); US Attorneys: Ahmed
                   Baset, Justin Sher and Leslie Goematt; Pretrial Officer: Christine Shuck. (zlsj)
                   (Entered: 02/17/2021)
02/17/2021   24    MEMORANDUM OPINION as to ERIC GAVELEK MUNCHEL (1) and
                   LISA MARIE EISENHART (2). Signed by Judge Royce C. Lamberth on
                   02/17/2021. (lcrcl2) (Entered: 02/17/2021)
02/17/2021   26

                                                                                                       4
     Case 1:21-cr-00118-RCL Document 54 Filed 03/26/21 Page 5 of 14



                   ORDER OF DETENTION PENDING TRIAL − Defendant Held Without Bond
                   as to LISA MARIE EISENHART (2). Signed by Judge Royce C. Lamberth on
                   02/17/2021. (lcrcl2) (Entered: 02/17/2021)
02/17/2021   27    ORDER denying as moot 3 Motion for Review as to ERIC GAVELEK
                   MUNCHEL (1); denying as moot 6 Motion for Review as to LISA MARIE
                   EISENHART (2); granting 14 Motion to join as to ERIC GAVELEK
                   MUNCHEL (1); denying as moot 15 Motion to Revoke Stay as to ERIC
                   GAVELEK MUNCHEL (1) and LISA MARIE EISENHART (2); denying as
                   moot 16 Motion for Review as as to ERIC GAVELEK MUNCHEL (1) and
                   LISA MARIE EISENHART (2). Signed by Judge Royce C. Lamberth on
                   02/17/2021. (lcrcl2) (Entered: 02/17/2021)
02/17/2021   28    ORDER as to ERIC GAVELEK MUNCHEL (1) and LISA MARIE
                   EISENHART (2) excluding time from 02/17/2021 to 03/15/2021 under the
                   Speedy Trial Act in the interest of justice. Signed by Judge Royce C. Lamberth
                   on 02/17/2021. (lcrcl2) (Entered: 02/17/2021)
02/18/2021   29    NOTICE of Filing by LISA MARIE EISENHART (Attachments: # 1 Exhibit
                   A)(Smith, Gregory) (Entered: 02/18/2021)
02/18/2021   30    NOTICE OF APPEAL − Final Judgment by LISA MARIE EISENHART re 27
                   Order on Motion for Review,, Order on Motion to Stay,,,, Order on Motion to
                   Revoke,,, 24 Memorandum Opinion, 26 Order of Detention Pending Trial−
                   Defendant HWOB. Fee Status: No Fee Paid. Parties have been notified. (Smith,
                   Gregory) (Entered: 02/18/2021)
02/19/2021   32    TRANSCRIPT OF ARRAIGNMENT AND DETENTION HEARING
                   CONDUCTED VIA ZOOM in case as to ERIC GAVELEK MUNCHEL, LISA
                   MARIE EISENHART before Judge Royce C. Lamberth held on February 17,
                   2021; Page Numbers: 1−65. Date of Issuance: February 19, 2021. Court
                   Reporter/Transcriber: Lisa Edwards. Telephone number (202) 354−3269.
                   Transcripts may be ordered by submitting the Transcript Order Form

                   For the first 90 days after this filing date, the transcri pt may be viewed at the
                   courthouse at a public terminal or purchased from the court reporter referenced
                   above. After 90 days, the transcript may be accessed via PACER. Other
                   transcript formats, (multi−page, condensed, CD or ASCII) may be purchased
                   from the court reporter.

                   NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                   twenty−one days to file with the court and the court reporter any request to
                   redact personal identifiers from this transcript. If no such requests are filed, the
                   transcript will be made available to the public via PACER without redaction
                   after 90 days. The policy, which includes the five personal identifiers
                   specifically covered, is located on our website at www.dcd.uscourts.gov.

                   Redaction Request due 3/12/2021. Redacted Transcript Deadline set for
                   3/22/2021. Release of Transcript Restriction set for 5/20/2021.(Edwards, Lisa)
                   (Entered: 02/19/2021)
02/22/2021   34    Transmission of the Notice of Appeal, Order Appealed, and Docket Sheet to US
                   Court of Appeals. No Fee Paid, Defendant is Represented by Court Appointed
                   Attorney as to LISA MARIE EISENHART re 30 Notice of Appeal − Final

                                                                                                          5
     Case 1:21-cr-00118-RCL Document 54 Filed 03/26/21 Page 6 of 14



                   Judgment. (zhsj) (Entered: 02/22/2021)
02/24/2021         USCA Case Number as to LISA MARIE EISENHART 21−3011 for 30 Notice
                   of Appeal − Final Judgment filed by LISA MARIE EISENHART. (zhsj)
                   (Entered: 02/24/2021)
02/26/2021         USCA Case Number as to LISA MARIE EISENHART 21−3011 for 30 Notice
                   of Appeal − Final Judgment, filed by LISA MARIE EISENHART. (zhsj)
                   (Entered: 03/01/2021)
03/02/2021   35    MOTION to Seal Notice of Filing and Motion to Seal by USA as to ERIC
                   GAVELEK MUNCHEL, LISA MARIE EISENHART (Attachments: # 1
                   Attachment 1, # 2 Attachment 2)(Baset, Ahmed) Modified event title on
                   3/9/2021 (znmw). (Entered: 03/02/2021)
03/02/2021   36    MOTION to Supplement the Record Pursuant to Fed. R. App. P. 10(e)(2)(B) by
                   USA as to ERIC GAVELEK MUNCHEL, LISA MARIE EISENHART.
                   (Goemaat, Leslie) (Entered: 03/02/2021)
03/03/2021   37    ORDER as to ERIC GAVELEK MUNCHEL (1) and LISA MARIE
                   EISENHART (2) granting 35 Motion to Seal and setting briefing schedule for
                   36 MOTION to Supplement the Record Pursuant to Fed. R. App. P.
                   10(e)(2)(B). The defendants shall file any opposition to the motion to
                   supplement the record by 5:00 p.m. on 3/4/21 and the government shall file any
                   reply by noon on 3/5/2021. Signed by Judge Royce C. Lamberth on 03/03/2021.
                   (lcrcl2) (Entered: 03/03/2021)
03/04/2021   38    NOTICE of Filing (First Discovery Letter) by USA as to ERIC GAVELEK
                   MUNCHEL, LISA MARIE EISENHART (Attachments: # 1 Exhibit Discovery
                   Letter 1)(Goemaat, Leslie) (Entered: 03/04/2021)
03/04/2021   39    Memorandum in Opposition by ERIC GAVELEK MUNCHEL, LISA MARIE
                   EISENHART re 36 MOTION to Supplement the Record Pursuant to Fed. R.
                   App. P. 10(e)(2)(B) (Defendants' Joint Response) (Smith, Gregory) (Entered:
                   03/04/2021)
03/04/2021   40    MOTION to Review Confinement Conditions or for Transfer to a More
                   Suitable Jail Facility by LISA MARIE EISENHART. (Attachments: # 1
                   Exhibit A)(Smith, Gregory) (Entered: 03/04/2021)
03/05/2021   41    REPLY TO OPPOSITION to Motion by USA as to ERIC GAVELEK
                   MUNCHEL, LISA MARIE EISENHART re 36 MOTION to Supplement the
                   Record Pursuant to Fed. R. App. P. 10(e)(2)(B) (Attachments: # 1 Text of
                   Proposed Order Proposed Order to Supplement Record Pursuant to Fed. R.
                   App. P. 10(e)(2)(B))(Goemaat, Leslie) (Entered: 03/05/2021)
03/05/2021   42    ORDER as to LISA MARIE EISENHART (2) setting briefing schedule for 40
                   MOTION to Review Confinement Conditions or for Transfer to a More
                   Suitable Jail Facility filed by LISA MARIE EISENHART. Response due by
                   noon on 3/9/2021; Reply due by noon on 3/10/2021.

                   Motion Hearing as to LISA MARIE EISENHART (2) and Status Conference as
                   to ERIC GAVELEK MUNCHEL (1) and LISA MARIE EISENHART (2) set
                   for 3/10/2021 at 01:00 PM before Judge Royce C. Lamberth.



                                                                                                    6
     Case 1:21-cr-00118-RCL Document 54 Filed 03/26/21 Page 7 of 14



                   The hearing will proceed by videoconferencing for the parties and by telephone
                   for members of the public. Pursuant to Standing Order 20−20 (BAH), the Court
                   will provide public access to the hearing. It is hereby ORDERED that the
                   participants using the public access telephone line shall adhere to the rules set
                   forth in Standing Order 20−20 (BAH), available on the Court's website. Toll
                   Free Number: 888−636−3807; Access Code: 6967853.

                   Signed by Judge Royce C. Lamberth on 03/05/2021. (lcrcl2) (Entered:
                   03/05/2021)
03/05/2021   43    ORDER granting 36 Motion to Supplement the Record Pursuant to Fed. R.
                   App. P. 10(e)(2)(B) as to ERIC GAVELEK MUNCHEL (1) and LISA MARIE
                   EISENHART (2). The Clerk of Court shall transmit the record as supplemented
                   to the Court of Appeals forthwith. Signed by Judge Royce C. Lamberth on
                   03/05/2021. (lcrcl2) (Entered: 03/05/2021)
03/09/2021   45    RESPONSE by USA as to LISA MARIE EISENHART re 40 MOTION to
                   Review Confinement Conditions or for Transfer to a More Suitable Jail Facility
                   (Goemaat, Leslie) (Entered: 03/09/2021)
03/09/2021   46    NOTICE of Filing (Second Informal Discovery Letter) by USA as to ERIC
                   GAVELEK MUNCHEL, LISA MARIE EISENHART (Attachments: # 1
                   Exhibit Informal Discovery Letter Volume 2)(Goemaat, Leslie) (Entered:
                   03/09/2021)
03/10/2021   47    REPLY TO OPPOSITION to Motion by LISA MARIE EISENHART re 40
                   MOTION to Review Confinement Conditions or for Transfer to a More
                   Suitable Jail Facility (Smith, Gregory) (Entered: 03/10/2021)
03/10/2021         Minute Entry for video Status and Motion held before Judge Royce C.
                   Lamberth as to ERIC GAVELEK MUNCHEL (1) and LISA MARIE
                   EISENHART (2) on 3/10/2021. Oral arguments submitted in Defendant
                   Eisenhart's Motion 40 to Review Confinement Conditions or for Transfer to a
                   More Suitable Jail Facility. Motion taken under advisement; forthcoming Order.
                   Further Status Conference set for 4/13/2021 at 10:00 AM by VTC before Judge
                   Royce C. Lamberth. The Court finds it in the interest to toll the speedy trial
                   clock from 3/10/2021 through 4/13/2021. Bond Status of Defendants: remain
                   committed. Court Reporter: Lisa Moreira; Defense Attorney: Sandra Gayle
                   Roland (1) and Gregory Stuart Smith (2); US Attorney: Leslie A. Goemaat; DC
                   Representatives: DC AAG Philip Medley and Erice Glover. (lsj) (Entered:
                   03/10/2021)
03/11/2021   48    MEMORANDUM ORDER denying 40 Motion for Review of Conditions of
                   Confinement as to LISA MARIE EISENHART (2). Signed by Judge Royce C.
                   Lamberth on 03/11/2021. (lcrcl2) (Entered: 03/11/2021)
03/11/2021   49    ORDER as to ERIC GAVELEK MUNCHEL (1) and LISA MARIE
                   EISENHART (2) excluding time from 3/15/2021 to 4/13/2021 under the
                   Speedy Trial Act in the interest of justice. Signed by Judge Royce C. Lamberth
                   on 03/11/2021. (lcrcl2) (Entered: 03/11/2021)
03/15/2021   50    NOTICE of Filing by LISA MARIE EISENHART re 40 MOTION to Review
                   Confinement Conditions or for Transfer to a More Suitable Jail Facility
                   (Attachments: # 1 Appendix)(Smith, Gregory) (Entered: 03/15/2021)


                                                                                                       7
     Case 1:21-cr-00118-RCL Document 54 Filed 03/26/21 Page 8 of 14



03/17/2021   51    NOTICE OF WITHDRAWAL OF APPEARANCE by USA as to ERIC
                   GAVELEK MUNCHEL, LISA MARIE EISENHART (Baset, Ahmed)
                   (Entered: 03/17/2021)
03/25/2021   53    NOTICE OF APPEAL − Interlocutory by LISA MARIE EISENHART re 48
                   Order on Motion for Review. Fee Status: No Fee Paid. Parties have been
                   notified. (Smith, Gregory) Modified event title on 3/26/2021 (znmw). (Entered:
                   03/25/2021)




                                                                                                    8
         Case 1:21-cr-00118-RCL Document 54 Filed 03/26/21 Page 9 of 14




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
UNITED STATES OF AMERICA                   )
                                           )
      v.                                   ) Case No. 1:21-cr-118 (RCL)
                                           )
LISA MARIE EISENHART                       )
__________________________________________)

                           DEFENDANT’S NOTICE OF APPEAL

       NOW COMES Defendant Lisa Marie Eisenhart, by and through undersigned appointed

counsel, and notices her appeal from this Court’s Memorandum Order issued March 11, 2021

(ECF No. 48), pursuant to 18 U.S.C. § 3145(c) and 28 U.S.C. § 1291.

Dated March 25, 2021                         Respectfully submitted,

                                             ___/s/_Gregory S. Smith______________
                                             Gregory S. Smith (D.C. Bar #472802)
                                             Law Offices of Gregory S. Smith
                                             913 East Capitol Street, S.E.
                                             Washington, D.C. 20003
                                             Telephone: (202) 460-3381
                                             Facsimile: (202) 330-5229
                                             Email: gregsmithlaw@verizon.net


                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing is automatically being served upon all

counsel of record, via the Electronic Case Filing system.

       This 25th day of March, 2021.

                                             ___/s/_Gregory S. Smith______________
                                             Gregory S. Smith




                                                                                              9
            Case 1:21-cr-00118-RCL Document 54 Filed 03/26/21 Page 10 of 14



                                    UNITED STA TES DISTRICT COURT
                                    FOR THE DISTRICT OF COLUMBIA

    UNITED STATES OF AMERICA,

    v.                                                                   Case No. 1:21-cr-118-2-RCL

    LISA MARIE EISENHART,

             Defendant.


                                            MEMORANDUM ORDER

            Before the Court are the defendant's motion [40] for relief from conditions of confinement

or transfer to an alternative facility and the District of Columbia's motion' to intervene to oppose

the defendant's motion.

            Last month, the Court ordered the defendant detained pending trial. Detention Order (ECF

No. 26). The defendant appealed that order, Notice of Appeal (ECF No. 30), and her appeal is

currently pending before the Circuit, United States v. Eisenhart, No. 21-3011 (D.C. Cir. appeal

docketed Feb. 24, 2021 ). The Attorney General assigned the defendant to the District of Columbia

Jail, where all detainees held in relation to the events of January 6 have been placed in restrictive

housing for their own safety and the safety of the jail, see Jones Deel.                 ~   2. The defendant now

seeks an order of the CoUI1 modifying her conditions of confinement. Yesterday, the Court heard

oral arguments on the defendant's motion.

           The Court must first satisfy itself that it has jurisdiction to entertain the defendant's motion.

While the parties agree that the Court is so empowered, the Court disagrees. "[A] federal district

court and a federal court of appeals should not attempt to assert jurisdiction over a case

simultaneously. The filing of a notice of appeal is an event of jurisdictional significance-it



1
    This motion has been filed with the Clerk of Court but has not yet been docketed .




                                                                                                                    10
        Case 1:21-cr-00118-RCL Document 54 Filed 03/26/21 Page 11 of 14



confers jurisdiction on the court of appeals and divests the district court of its control over those

aspects of the case involved in the appeal." Griggs v. Provident Consumer Disc. Co., 459 U.S. 56,

58 (1982); see generally 16A Wright & Miller, Federal Practice and Procedure § 3949.1 (5th ed.

Oct. 2020 update). When a party notices an interlocutory appeal, that notice "ordinarily suspends

the power of the district court to modify the order subject to appeal[] but does not oust district-

court jurisdiction to continue with proceedings that do not threaten either the appeal's orderly

disposition or its raison d'etre .." Wright & Miller, supra§ 3949.1.

        Accordingly, the Court must determine whether the defendant's motion to alter the

conditions of her detention seeks to alter aspects of her detention order. To ask that question is to

answer it. The defendant is in the custody of the District of Columbia Department of Corrections

(as designee of the U.S. Marshals) only because the Court ordered her detained and committed her

to custody. The order specified conditions of confinement because it directed where defendant

would be confined-as it must. Detention Order 4 (remanding the defendant for confinement

"separate, to the extent practicable, from persons awaiting or serving sentences or being held in

custody pending appeal"); see 18 U.S.C. § 3142(i)(2). The Court's initial order spoke to the

conditions of the defendant's confinement. That very order is the subject of the pending appeal.

If the Court modified the order, it would present a moving target for the Circuit. The divestiture

rule exists to prevent just that. •Thus, the Court lacks jurisdiction to entertain the motion.

       Next, the Court considers whether Rule 37(a) provides a mechanism to grant some relief

to the defendant. The rule permits the Court to "state either that it would grant the motion if the

court of appeals remands for that purpose or that the motion raises a substantial issue." Fed. R.

Crim. P. 37(a)(3). The Court can make neither of those statements because the motion fails to

raise a cognizable legal claim.




                                                  2

                                                                                                        11
           Case 1:21-cr-00118-RCL Document 54 Filed 03/26/21 Page 12 of 14



           The defendant first argues that she has a substantive and procedural due process right to

    avoid being placed in restrictive housing. But "the Due Process Clause confers upon a prisoner

    neither a procedural nor substantive due process right to a particular placement or classification."

    United States v. Rojas-Yepes, 630 F. Supp. 2d 18, 21-22 (D.D.C. 2009) (citing Hewitt v. Helms,

    459 U.S. 460, 467 (1983)). The Court's decision in United States v. Medina, 628 F. Supp. 2d. 52

    (D.D.C. 2009), supports that conclusion. In Medina, the Court noted that "with regard to the

everyday administration of pretrial detention facilities, the Court is merely concerned with whether

a 'particular condition or restriction of pretrial detention is reasonably related to a legitimate

governmental objective'; if so; the detention facilities practice does not violate due process and

thus should generally not concern the court." Id. at 55 (quoting Bell v. Wo(fish, 441 U.S. 520, 548

(1979)). In Medina, the Court held that it could only intervene in jail practice when those practices

rose to the level of a cognizable Constitutional violation. See id. at 55-56 (recognizing that Court

could grant relief for clear violation of Sixth Amendment rights); cf id. at 56-58 (holding that due

process claim was not cognizable). Applying that principle, the Court determined that Medina had

failed to establish that his assignment to a special management unit was punitive, because he could

not demonstrate disparate treatment or irrational classification. Id. at 56-57.

           Here, the defendant has not established that the Department of Corrections treated her

differently from other inmates held for similar offenses. 2                Nor has she established that the

Department of Corrections acted irrationally, especially given the "wide ranging deference" the

Court must give to jailers' "p~licies and practices that in their judgment are needed to preserve

internal order and discipline and to maintain institutional security," Bell v. Wo(fish, 441 U.S. 520,


2
  The defendant's comparison of her confinement to her son's alone fails to establish different treatment. And the
record otherwise indicates that all January 6 detainees have been treated the same way. The defendant argues that she
is entitled to an individualized assessment of her placement. To the contrary, she has no such right; the Court will
only review detainee placements if they are so arbitrary as to be irrational. See Medina, 628 F. Supp. 2d at 55-56.



                                                         3

                                                                                                                        12
        Case 1:21-cr-00118-RCL Document 54 Filed 03/26/21 Page 13 of 14



54 7 (1979). And in this case, the Department of Corrections would prevail even without deference.

Its articulated concern for the safety of the defendant and of other detainees clearly provides a

rational basis for the defendant's placement. Thus, the Court must conclude that the defendant has

not raised a cognizable violation of the Due Process Clause.

         The defendant next argues that her placement violates the Equal Protection Clause, either

on the basis of sex or on the basis of irrational treatment.     But the defendant has not made

allegations that would support an equal protection claim. She does not explain how similarly

situated male detainees-other.than her son-or female detainees have been treated. Nor does the

record contain evidence to show discrimination or irrationality. Accordingly, the defendant's

equal protection claims fail.

       The defendant also argues that her placement violates 18 U.S.C. § 4042(a)(2), which

requires the Attorney General to "provide suitable quarters" for detainees. Courts have interpreted

this provision to require the Attorney General to "exercise 'ordinary diligence' or reasonable care

'to keep prisoners safe and free from harm."' E.g., Smith v. United States, 207 F. Supp. 2d 209,

214 (S.D.N.Y. 2002) (collecting cases). As the Department of Corrections has represented that it

holds the defendant in restrictive housing for her own safety and the safety of others, the Court

cannot conclude that the defendant's placement violates 18 U.S.C. § 4042(a)(2).

       The defendant also seeks an alternative remedy: transfer to another facility. But as the

defendant cannot show a cogni·zable injury, she is not entitled to any remedy at all.

       For these reasons, the Court would not grant the motion if it regained jurisdiction, and it

does not believe the motion presents a substantial issue.




                                                 4

                                                                                                      13
        Case 1:21-cr-00118-RCL Document 54 Filed 03/26/21 Page 14 of 14



       Upon consideration of the motion, opposition (ECF No. 45), and reply (ECF No. 47), the

brief filed by the District of Columbia, and the arguments presented at the motion hearing, the

Court DENIES the motion for lack of jurisdiction.

       Finally, as "[i]ntervention in criminal cases is generally limited to those instances in which

a third party's constitutional or other federal rights are implicated," United States v. Carmichael,

342 F. Supp. 2d 1070, 1072 (M.D. Ala. 2004) (collecting cases), and as the District of Columbia

points to no such rights at sta~e here, the Court DENIES the District of Columbia's motion to

intervene. It nevertheless considers the brief the District of Columbia filed as though it were an

amicus brief.

       IT IS SO ORDERED.·



 Date: - - --     -----                                            Ruyi:.:e . Lamberth
                                                                   United States District Judge




                                                5

                                                                                                        14
